Citation Nr: 1617839	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  10-17 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for low back strain, associated with postoperative residuals, lateral and medial meniscectomy with degenerative changes, right knee.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel




INTRODUCTION

The Veteran served on active duty from July 1979 to May 1984.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a November 2009 rating decision, by the St. Petersburg, Florida, Regional Office (RO), which granted service connection for low back strain, secondary to postoperative residuals, lateral and medial meniscectomy with degenerative changes, right knee and assigned a 10 percent evaluation, effective September 25, 2009.  He perfected a timely appeal to that decision.  

In his substantive appeal (VA Form 9), received in April 2010, the Veteran requested a hearing before a Veterans Law Judge (VLJ) at the RO.  By letter dated in October 2013, the Veteran was informed that a hearing was scheduled to be conducted at the St. Petersburg RO in December 2013.  However, the Veteran failed to report to the scheduled hearing.  As the record does not contain further indication that the Veteran has requested that the hearing be rescheduled, the Board deems the Veteran's request for a hearing to be withdrawn.  38 C.F.R. § 20.704 (2015).  

In December 2014, the Board remanded the case for additional development.  The Appeals Management Center (AMC) completed the requested development and issued a supplemental statement of the case (SSOC) in February 2015.  Review of the record reflects substantial compliance with the Board's Remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future review of this Veteran's case should take into consideration the existence of this electronic record.  




FINDING OF FACT

The Veteran's service-connected low back strain is manifested by forward flexion of the thoracolumbar spine limited to no worse than 70 degrees, with no evidence of muscle spasms or guarding an does not result in any neurologic abnormality.  


CONCLUSION OF LAW

The criteria for an initial rating higher than 10 percent for low back strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5237 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).  In this case, VA satisfied its duty to notify by means of a letter sent to the Veteran in October 2009.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notice.  

The Veteran has been afforded VA examinations on the issue decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examinations were conducted by medical professionals who reviewed the medical records, solicited history from the Veteran, and provided information necessary to apply the pertinent rating criteria and to decide the rating issue addressed in this decision.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence under the VCAA.  Therefore, no useful purpose would be served in remanding this matters for yet more development.  


II.  Factual background.

By a rating action in October 1984, the RO granted service connection for residuals, lateral and medial meniscectomy, right knee; a 0 percent disability rating was assigned, effective May 5, 1984.  Subsequently, a rating action in June 1990 increased the rating to 10 percent, effective February 20, 1990.  A March 1991 rating action increased the rating for the right knee disorder from 10 percent to 20 percent, effective October 1, 1990.  The rating was subsequently increased to 100 percent, effective October 31, 2006, and 30 percent, effective November 1, 2008.  

In a statement in support of the claim (VA Form 21-4138), dated in September 2009, the Veteran indicated that he was seeking to establish service connection for a low back disorder, secondary to his service-connected right knee disorder.  Submitted in support of the claim were VA progress notes dated in September 2009.  A primary care note, dated September 24, 2009, indicates that the Veteran was being seen for management of low back pain.  The assessment was low back pain and degenerative joint disease of the left knee, due to aggravation from the right knee and gait abnormalities.  Also submitted in support of the claim was the report of an MRI of the lumbar spine, dated in October 2009, which revealed findings of degenerative disc disease multilevel and mild levoscoliosis with degenerative endplate changes predominantly at L3-L4 through L5-S1.  There was no critical central canal stenosis no definite nerve root compromise minimal overall neural foraminal narrowing in the lower lumbar spine.  

The Veteran was afforded a VA examination in November 2009.  At that time, he reported having back pain since his right knee placement in 1996.  The Veteran indicated that he had right knee surgery and prosthesis; as a result, he limps and he has back pain caused by this.  The Veteran indicated that he has localized in the lower back, especially with sitting, standing and walking.  The Veteran reported having burning and sharp pain in the lower back.  He also reported having decreased motion, stiffness and spams.  It was noted that the Veteran uses a cane and wheelchair; he is able to walk less than 1/4 mile.  On examination, it was noted that the Veteran's posture and head position was normal.  Gait was normal.  No lordosis, scoliosis or ankylosis was noted.  It was noted that the Veteran had pain with motion and tenderness.  There was no guarding, atrophy or spams.  Forward flexion in the lumbar spine was 90 degrees, extension was to 25 degrees, left lateral flexion was to 30 degrees, right lateral flexion was to 25 degrees, and rotation was to 30 degrees bilaterally.  

It was noted that the Veteran had evidence of pain following repetitive motion; however, there was no additional limitation of motion after three repetitions.  It was noted that an MRI in October 2009 revealed degenerative disc disease in the lumbar spine.  The impression was degenerative disc disease, multilevel and mild levoscoliosis, with degenerative end plate changes predominantly at L3-L4 through L5-S1.  

Noted was that the Veteran was not employed and that his usual occupation was related to air conditioning.  The examiner stated that his low back condition would have significant effects on his usual occupation in that it result in decreased mobility, problems lifting and carrying, and decreased strength and pain.  The report also stated that he was unable to work because of back pain and decreased ability.  The examiner stated that the effects of his back condition on usual activities was severe as to chores and shopping, it prevented exercise, sports, and recreation, was moderate as to traveling, and had no effect on feeding, bathing, dressing, toileting, or grooming.  

Received in October 2011 were VA progress notes dated from June 2006 to September 2011.  These records do not reflect any complaints of or treatment for the low back disorder.  

The Veteran was afforded a VA examination in November 2012.  The Veteran reported having almost constant pain in the lower back.  He reported flare-ups consisting of severe low back pain twice a day, typically lasting 30 minutes, at which time he rests, takes medication and uses a TENS unit.  Range of motion in the lumbar spine revealed a forward flexion to 70 degrees, with no objective evidence of painful motion.  Extension was to 20 degrees, with no objective evidence of painful motion.  Lateral flexion was to 25 degrees bilaterally, with no objective evidence of painful motion.  Lateral rotation was to 25 degrees, bilaterally, with no objective evidence of painful motion.  The examiner noted that the Veteran did not have additional limitation in the range of motion of the lumbar spine following repetitive use testing.   The Veteran had bilateral paraspinal tenderness.  No muscle atrophy was noted.  Deep tendon reflexes were 2+.  Sensory examination was normal in the upper and lower extremities.  Straight leg raising was negative.  The Veteran did not have any radicular pain or any other signs or symptoms due to radiculopathy.   The examiner stated that the Veteran does not have intervertebral disc syndrome.  The Veteran reported using a cane because of his knee and low back disorders.  The pertinent diagnosis was lumbar strain.  

The examiner indicated that the Veteran's back condition would impact on his ability to work and explained that the Veteran reported that if he was working he would be unable to lift heavy objects and that he has difficulty bending.  

Received in January 2015 were medical records from Social Security Administration, dated from November 2006 to May 2010.  During a physical therapy session in December 2009, it was noted that the Veteran had a history of degenerative changes in the lumbar spine.  It was reported that he had exacerbation of pain last night but controlled with medications at the time of the visit.  Pelvic alignment was intact.  The examiner noted that they would consider traction for pain control in the upcoming sessions.  It was also noted that the Veteran's low back pain would be influenced by his continued knee pain.  

In May 2013, the AOJ granted a total disability rating based on individual unemployability, effective April 12, 2012.  A VA Form 21-8940, received in October 2012, documents that the Veteran has a high school education and previously worked for a heating and air conditioning company


III.  Legal Analysis.

Disability evaluations are determined by the application of a schedule of ratings which is based upon average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history, and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 requires that medical reports be interpreted in light of the entire recorded history, and that each disability must be considered from the point of view of the veteran's working or seeking work.  Separate diagnostic codes identify the various disabilities.  

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating is to be assigned.  Because the Veteran is appealing the original assignment of a disability rating following an award of service connection, the severity of his lumbar spine disorder is to be considered during the entire period from the initial assignment of the rating to the present.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

In determining the appropriate evaluation for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.  

Under 38 C.F.R. § 4.59, painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. § 4.40 and § 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995). Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Pain itself does not rise to the level of functional loss as contemplated by § 4.40 and § 4.45, but may result in functional loss only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, coordination or endurance.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  

The Veteran is claiming entitlement to an initial rating in excess of 10 percent for low back strain.  As an initial matter, the Board observes that the Veteran's low back disorder is currently assigned a 10-percent rating under Diagnostic Code 5237 for lumbosacral strain.  Under the applicable law, the Board finds that an initial rating greater than 10 percent is not warranted.  

Under the General Rating Formula for Diseases and Injuries of the Spine (Diagnostic Codes 5235-5243), the General Rating Formula provides that with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. Forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis or the entire thoracolumbar spine warrants a 40 percent rating. Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating. Unfavorable ankylosis of the entire spine warrants a 100 percent rating.  Id.  

Several notes follow the general rating formula. Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. Id. 

Note (2): (See also Plate V.) [With respect to the lumbar spine]-For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.  

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  Id.  

 Note (4): Round each range of motion measurement to the nearest five degrees.  Id. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.  

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Id.  

Diagnostic Codes 5003 and 5010 require that arthritis be evaluated on the basis of limitation of motion, if compensably disabling based on the effect of arthritis on the affected joints.  38 C.F.R. § 4.71a.  

Additionally, a total rating may be granted if the individual is unable to secure and follow a substantially gainful occupation because of service connected disability.  See 38 C.F.R. § 4.16 (2015).  

There is also a formula for rating intervertebral disc syndrome based on incapacitating episodes.  38 C.F.R. § 4.71a.  In this case the evidence shows that the Veteran has not had intervertebral disc syndrome.  

In this case, the Board finds that the Veteran's flexion of the thoracolumbar spine has been no worse than to 70 degrees, warranting no more than the 10 percent rating currently assigned under the General Rating Formula for Diseases and Injuries of the Spine.  On examination in November 2009, range of motion in the lumbar spine revealed a flexion to 90 degrees; and, while there was evidence of pain, there was no additional limitation of motion.  More recently, in November 2012, range of motion in the lumbar spine revealed a flexion to 70 degrees, with no objective evidence of painful motion.  In light of these clinical findings, the Board thus concludes that the limited range of motion displayed by the Veteran during his November 2012 VA examination most closely approximates the level of disability considered by the 10 percent disability rating currently assigned under the General Rating Formula for Diseases and Injuries of the Spine.  

The Board notes that the Veteran has not displayed flexion of the thoracolumbar spine of 60 degrees or less at any time, even when considering pain or other functional loss, to warrant a 20 or 40 percent rating.  Similarly, the Board also notes that there is no credible persuasive evidence that the Veteran's degenerative changes of the lumbar spine have resulted in disability comparable to ankylosis to warrant a 50, or 100 percent disability rating.  The Board acknowledges the Veteran's complaints of pain at his VA examinations; however, as discussed above, the Board finds that any such pain and its effect on the Veteran's low back function is contemplated in the 10 percent rating currently assigned.  Repetitive use testing did not result in additional functional loss that would warrant a higher rating.  The neurologic examination was completely within normal limits.  No spasm or guarding resulting in an abnormal gait or abnormal spinal contour was found.  Even considering the Veteran's subjective complaints of pain and tenderness in the lower back, the medical evidence of record did not note any additional limitation of motion demonstrated upon repetitive motion that would support an evaluation in excess of the 10 percent presently assigned.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2015); see also 38 C.F.R. §§ 4.45, 4.59 (2015).  

In addition, the November 2009 and November 2012 VA examination reports did not report any neurological defects, including any bowel and bladder complaints.  In fact, during the November 2012 VA examination, the Veteran did not have any radicular pain or any other signs or symptoms due to radiculopathy.   The examiner stated that the Veteran does not have intervertebral disc syndrome.  Therefore, the Board finds that there is no evidence of associated objective neurologic abnormalities to be separately evaluated under an appropriate diagnostic code.  The record is also devoid of evidence that the Veteran suffered from incapacitating episodes of back pain that required bed rest and treatment prescribed by a physician for the requisite period of time.  In sum, the Board concludes that the evidence of record shows that an increased rating is not warranted for the Veteran's low back strain.  

The Board also finds that there are no other potentially applicable diagnostic codes by which to consider the Veteran's low back strain.  In this case, although there is radiological evidence of degenerative arthritis of the spine, the Veteran is in fact being rated for limitation of motion of the thoracolumbar spine associated with such degenerative changes, as required by regulation.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2015).  

The Veteran is competent to report on symptoms and credible in his belief that he is entitled to a higher rating.  His reports, however, is outweighed by competent and credible medical evidence that evaluates the true extent of the back impairment based on objective data coupled with the lay complaints.  In this regard, the Board notes that the VA examiners have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment associated with the back disability.  

Also considered by the Board is whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2015).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b).  The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

Also considered by the Board is whether there is a collective effect of his other service connected disabilities acting together with his back disability that makes the back disability picture an unusual or exceptional one.  See Johnson v. Shinseki, 762 F.3d 1362 (Fed. Cir. 2014).

All symptoms and the level of disability resulting from the Veterans service connected back disability are contemplated by the regular schedular criteria.  His symptoms are essentially pain and loss of range of motion.  The rating formula for disease and injuries of the spine, taking into consideration 38 C.F.R. § 4.40 and 4.45 contemplate the Veteran's symptoms.  The regular schedular criteria provide for higher ratings for a level of symptomatology that the Veteran does not have.  Although the Veteran has a significant number of other service-connected disabilities, including orthopedic disabilities, the record does not show that they have a collective effect that makes his disability picture an unusual or exceptional one.  Therefore, the Board will not remand this case for referral for extraschedular consideration.  

The Board has not ignored that the 2009 report included a statement that the Veteran was not able to work because of his back disability and that his disability had significant effects on his daily activities.  However, his functional impairment, as demonstrated by the objective findings did not rise to the level of an inability to secure and follow a substantially gainful occupation due to his low back disability alone.  Although it may have prevented employment involving lifting and other non-sedentary tasks, the evidence does not show that it prevented sedentary employment at any time prior to when the TDIU was granted.  His education is not so limited as to lead to a finding that he was limited to only non-sedentary employment.  Hence, the preponderance of evidence is against granting a total rating based on unemployability at any time.

Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit-of-the-doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim for an initial rating in excess of 10 percent disabling for low back strain.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 4.3.   


ORDER

An initial rating in excess of 10 percent for low back strain is denied.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


